     Case 3:17-cv-00986-BAS-AGS Document 130 Filed 03/04/20 PageID.4937 Page 1 of 3




 1     KAZEROUNI LAW GROUP, APC             LAW OFFICES OF TODD M.
 2     Abbas Kazerounian, Esq. (249203)     FRIEDMAN, P.C.
       ak@kazlg.com                         Todd M. Friedman, Esq. (216752)
 3     Matthew M. Loker, Esq. (279939)      tfriedman@toddflaw.com
 4     ml@kazlg.com                         Adrian R. Bacon, Esq. (280332)
       245 Fischer Avenue, Unit D1          abacon@toddflaw.com
 5     Costa Mesa, CA 92626                 21550 Oxnard Street, Suite 780
 6     Telephone: (800) 400-6808            Woodland Hills, CA 90212
       Facsimile: (800) 520-5523            Telephone: (877) 206-4741
 7                                          Facsimile: (866) 633-0228
 8
 9                      UNITED STATES DISTRICT COURT
10                    SOUTHERN DISTRICT OF CALIFORNIA
11
       JOHN MCCURLEY AND DAN                Case No.: 17-cv-986 BAS (AGS)
12     DEFOREST, INDIVIDUALLY
       AND ON BEHALF OF ALL                 NOTICE OF LODGING OF
13
       OTHERS SIMILARLY                     EXHIBIT H & I TO THE
14     SITUATED,                            DECLARATION OF ADRIAN
                                            BACON [DKT. 129-2]
15
                   Plaintiffs,
16
                      v.                    HON. CYNTHIA A BASHANT
17
18     ROYAL SEAS CRUISES, INC.,
19
                   Defendant.
20
21
22
23
24
25
26
27
28
                                   NOTICE OF LODGING
     Case 3:17-cv-00986-BAS-AGS Document 130 Filed 03/04/20 PageID.4938 Page 2 of 3




 1          Please TAKE NOTICE that Plaintiffs John McCurley and Dan DeForest

 2    (“Plaintiffs”) hereby lodge through USB drive sent by USPS Priority Mail two audio
 3
      recordings references as Exhibit H & I in the Declaration of Adrian Bacon [Dkt.
 4
 5    129-2] with the Clerk of the Court.

 6
 7
      Respectfully submitted,
 8
 9
      Dated: March 4th, 2020          Law Offices of Todd M. Friedman, P.C.
10
11                                          By:_/s/ Todd M. Friedman____
                                                  Todd M. Friedman, Esq.
12                                                Adrian R. Bacon, Esq.
13                                                Attorneys for Plaintiffs

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                   NOTICE OF LODGING
                                            1 OF 2
     Case 3:17-cv-00986-BAS-AGS Document 130 Filed 03/04/20 PageID.4939 Page 3 of 3




 1                             CERTIFICATE OF SERVICE
 2
 3    Filed electronically on this 4th day of March, 2020, with:

 4    United States District Court CM/ECF system
 5
      Notification sent electronically via the Court’s ECF system to:
 6
 7    Honorable Cynthia A Bashant
      United States District Court
 8    Southern District of California
 9
      And All Counsel of Record As Recorded On The Electronic Service List.
10
11
      This 4th day of March, 2020
12
13    s/Todd M. Friedman, Esq.
      Todd M. Friedman
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                      NOTICE OF LODGING
                                               2 OF 2
